Citation Nr: 0211091	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than August 3, 2000, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1960 to March 1964.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  The veteran was 
afforded a personal hearing before a RO hearing officer in 
October 200.  He was also afforded a videoconference hearing 
before the undersigned member of the Board in May 2002. 


FINDINGS OF FACT

1.  On August 4, 2000, the RO received the veteran's claim 
for TDIU.

2.  A VA outpatient progress note dated August 3, 2000, 
attests that the veteran was unemployable, and was found by 
the RO to be an informal claim for TDIU.  

3.  It is not factually ascertainable from the evidence of 
record that in the year prior to August 3, 2000 the veteran 
was unemployable due to service-connected disabilities, 
alone.


CONCLUSION OF LAW

An effective date earlier than August 3, 2000, for TDIU is 
not warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the effective date for his 
individual unemployability benefits should be in November 
1997, as that was when he last worked.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
here all pertinent mandates of the VCAA and implementing 
regulations are met.  

The veteran was notified via rating decisions in February and 
August 2001, statement of the case dated in August 2001, and 
supplemental statements of the case (SSOC) dated in November 
2001 and February 2002 as to why his claim was denied.  The 
RO obtained relevant treatment records.  The veteran has not 
identified any pertinent records that remain outstanding.  He 
has been afforded two hearings and, in a February 2002 SSOC, 
was advised of pertinent provisions of the VCAA.  No further 
notice to the veteran or assistance in the development of 
evidence is required.  

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulation, a remand would 
serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

A VA progress note dated in January 1998 shows that the 
veteran complained of worsening left-sided neck pain with 
radiation into his left arm.  Moderately advanced cervical 
spine arthritis was reported.  The examiner indicated that 
the veteran did not appear to be employable because of severe 
pain.  A VA Outpatient Request for Consultation form, also 
dated in January 1998, shows that the veteran's cervical 
spine problems were interfering with his daily activities.  
Other VA medical records show that he underwent cervical 
surgery in September 1998. 

A VA progress note, dated August 3, 2000, shows that a VA 
social worker indicated that the veteran was unemployable.  

In documents received by the RO on August 4, 2000, the 
veteran sought increased ratings for service-connected 
disabilities and TDIU.  In a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, the veteran indicated that he became too 
disabled to work on November 10, 1997.  

Information from the veteran's former employer, received by 
VA in October 2000, shows that the veteran last worked in 
November 1997.

A November 2000 VA examination report indicates that the 
veteran was not unemployable on the basis of either his ulcer 
or his hemorrhoids.  A VA examination report dated in 
November 2000 indicates that without medical intervention the 
veteran's migraine headaches were likely to interfere with 
gainful employment.

In March 2001, the RO informed the veteran that TDIU was 
granted effective August 4, 2000, the date of receipt of his 
claim.  A later rating decision in August 2001 amended the 
effective date to August 3, 2000, based on an August 3, 2000, 
VA outpatient progress note which indicated that the veteran 
was unemployable.

In his March 2001 notice of disagreement, the veteran asserts 
that the effective date for his individual unemployability 
benefits should be in November 1997, as he has been unable to 
work since then.  He claims that while hospitalized for neck 
surgery in September 1998 he was informed by hospital 
personnel that they would notify the RO and request an 
increase in his benefits.  He trusted that this was done.  

Also of record is an Application of Disability to the 
American National Insurance Company.  This form, received by 
VA in August 2001, shows that the veteran signed it in 
January 1998.  The form also shows that a VA physician, Dr. 
D.L.S., acting as the veteran's attending physician, noted 
that the veteran had last worked in November 1997.  It was 
noted that the nature of the injury was that it was to the 
neck, and sustained while he was working as an insurance 
agent.  

Another Disability Claim Form for the American National 
Insurance Company, also received by VA in August 2001, shows 
that the above-mentioned VA physician, Dr. D.L.S. indicated 
that while under his care the veteran was unemployable due to 
cervical spine degenerative joint disease from November 1997 
to February 2001.  The physician signed this claims form in 
February 2001.

At a personal hearing before a hearing officer in October 
2001 the veteran testified that Dr. D.L.S. informed him in 
November 1997 that he could not work full time.  He added 
that he thought VA hospital personnel were going to submit an 
increased benefit claim on his behalf.  He added that his 
service-connected hips and lower back disorders worsened 
between November 1997 and August 2000.

A letter received by VA in November 2001 submitted from Dr. 
D.L.S. indicates that the veteran was under his care and had 
been disabled from working since November 10, 1997 because of 
the eight service-connected disabilities listed as part of 
the March 2001 notice letter supplied the veteran.  These 
disabilities are noted to be:  migraine headaches, chronic 
disc and joint disease [lumbosacral], duodenal ulcer, 
bilateral hip arthritis, hemorrhoids, and lower back scar.  

In the course of a videoconference hearing before the 
undersigned in March 2002, the veteran testified that he 
became disabled in 1997 and that therefore he should be 
granted individual unemployability benefits back to that 
time.  He added that while hospitalized at a VA hospital in 
November 1997 the hospital at that time indicated that they 
were submitting an application for him for total disability.  

A claim for TDIU is essentially a claim for an increased 
rating and the effective date of an award on such claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  An exception to this rule provides that the 
effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
It is not in dispute that the veteran's formal claim for TDIU 
was received by the RO on August 4, 2000, and that a VA 
medical record dated August 3, 2000, shows that the veteran 
was unemployable as of that date.  The veteran's claim for an 
earlier effective date is premised on a theory that he was 
unemployable from November 1997, and that he believed that in 
1998 a VA hospital submitted a claim for TDIU on his behalf. 

There is no need to discuss at length whether or not a VA 
hospital indeed submitted a claim on the veteran's behalf in 
1998 (It is noteworthy that while VA treatment 
facilities/hospitals may notify VA adjudication offices that 
a veteran is hospitalized for treatment of service connected 
disability, they do not undertake to represent veterans in 
claims for monetary benefits -although they might provide 
assistance.  A formal claim must still be submitted by the 
veteran/his representative).  The critical factor in this 
case is whether or not it was factually ascertainable in the 
year prior to August 3, 2000 that the veteran was 
unemployable due to service connected disabilities, alone.  

From the evidence of record (which includes all identified 
sources) it is not ascertainable that prior to August 3, 
2000, the veteran was indeed unemployable due to service 
connected disabilities alone.  The evidence he submitted, 
essentially statements from Dr. D. L. S., shows that due to 
disability he was not employable as of November 1997.  
However, the earlier (contemporaneous) statements show that 
the disability that rendered him unemployable was disability 
of the cervical spine - which is not service connected, and 
may not be considered in determining entitlement to TDIU.  In 
a November 2001 statement Dr. D.L.S. indicated that the 
veteran had been disabled from working since November 1997 
due to enumerated service connected disabilities.  However, 
even disregarding that any possible inconsistencies with 
previous statements by Dr. D.L.S., this statement presumably 
did not exist prior to November 2001, and could not possibly 
have been a basis for ascertaining prior to August 3, 2000, 
that the veteran was unemployable.  

In summary it was not ascertainable prior to August 3, 2000, 
that the veteran was unemployable due to service connected 
disabilities alone.  Neither he nor his representative filed 
a claim for TDIU prior to August 3, 2000.  There is no basis 
in the evidence or in the controlling legal criteria for the 
benefit sought.  


ORDER

An effective date earlier than August 3, 2000, for TDIU is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

